Citation Nr: 0408087	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO, inter alia, denied service connection for 
pseudofolliculitis barbae.  The veteran filed a notice of 
disagreement (NOD) in January 2003 and a statement of the 
case (SOC) was issued in March 2003.  The veteran submitted a 
substantive appeal in April 2003.  In October 2003, the 
veteran testified during a hearing before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of this 
hearing is associated with the claims file.       

For the reasons explained below, the claim for which an 
appeal has been perfected, along with the claim for service 
connection for bilateral flat feet (for which an appeal has 
been initiated) is being to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final, preliminary matter, the Board notes that on an 
October 2003 statement submitted to the RO, the veteran 
indicated that he wished to file claims for service 
connection for low back strain, a right knee condition, 
sinusitis, and upper respiratory infections.  As these claims 
have not been adjudicated by the RO, these matters are not 
properly before the Board, and are referred to the RO for 
appropriate action.  




REMAND

The Board finds that specific RO action on the claim for 
service connection for pseudofollicutis barbae is warranted.  

It is imperative that VA obtain and associate with the claims 
file any outstanding and pertinent service personnel records 
of which it has been put on notice.  See 38 U.S.C.A § 
5103A(a),(b).  The veteran stated during the October 2003 
hearing that he received treatment in service for 
pseudofolliculitis barbae on at least two occasions, and that 
as part of this treatment he was placed on a shaving profile 
for two weeks during the time period he was on active duty at 
Camp Geiger in North Carolina.  The veteran's service 
personnel records are not presently associated with the 
claims file, and these records may contain information with 
respect to the veteran's placement on a shaving profile and 
further treatment for pseudofolliculitis barbae.  Thus, the 
RO should request from NPRC and any other appropriate sources 
outstanding service personnel records of the veteran, 
associating all records and/or responses received with the 
claims file.  See 38 U.S.C.A. § 5103A(a)(3).    

If any evidence (to include the veteran's personnel records) 
that reflects or alludes to any complaint, diagnosis, or 
treatment for any skin disability of the face is received, 
the RO should schedule the veteran for a VA examination to 
obtain an opinion as to a medical nexus, if any, between the 
veteran's current skin condition and any in-service skin 
condition or symptoms of such condition.  See 38 U.S.C.A. 
§ 5103A.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  During the October 
2003 hearing, the veteran indicated that he has received 
medical treatment for a variety of conditions at the VA 
Medical Center (VAMC) in Washington, D.C., and that there may 
be records available at this location of treatment for 
pseudofolliculitis barbae. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Washington, D.C. VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003) as regards requesting 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
response period).   

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment from the District of Columbia Chartered Health 
Center.  While the veteran submitted records from that 
facility dated from May 2002, the RO should obtain all 
outstanding private medical records for this facility.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  The supplemental SOC (SSOC) that explains the 
basis for the RO's determinations should include reference to 
and/or discussion of the private medical records from the 
District of Columbia Chartered Health Center dated from 
December 2000 to May 2002.

As a final note, as regards the claim for service connection 
for bilateral flat feet, the Board points out that the RO 
denied that claim in January 2003.  The claims file reflects 
that the veteran filed an NOD with that denial in October 
2003, within the required one-year period.  However, the RO 
has yet to issue an SOC with respect to that claim, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the January 2003 denial of service 
connection for bilateral flat feet, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for service connection 
for bilateral flat feet, within 60 days 
of the issuance of the statement of the 
case).

2.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as 
necessary) all outstanding service 
personnel records for the veteran, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  The RO 
should also request that the veteran 
submit any copies he may have in his 
possession. 

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include private medical evidence from the 
District of Columbia Chartered Health 
Center).  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
period).    

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	If evidence reflecting or alluding to 
any complaint or diagnosis of, or 
treatment for, a skin disability of the 
face is received, the RO should arrange 
for the veteran to undergo an appropriate 
VA examination to obtain information as 
to the nature and likely etiology of the 
veteran's current pseudofolliculitis 
barbae condition.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed pseudofolliculitis 
barbae is medically related to service, 
to include any complaint or diagnosis of, 
or treatment for, any skin condition 
affecting the face noted or alluded to 
therein.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for pseudofolliculitis 
barbae in light of all pertinent evidence 
(to include private medical records from 
the District of Columbia Chartered Health 
Center dated from December 2000 to May 
2002) and legal authority.  

10.	If any benefit sought on appeal (for 
which an appeal has been perfected) 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



